DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2002/0185747 A1), in view of Ito et al. (US 2008/0029930 A1).
Regarding claim 1, Hashimoto discloses a method for forming a circuit in which a component (20 and/or 22) is mounted on a board (10, 12, 50) (figs. 1A-1D and 4A-4B; pars. 0079-0080 and 0106), the method comprising: an ejection step of ejecting (“provided as a liquid on the substrate”) a first resin layer (54) onto a lower surface (top of 10 and 12) of a cavity (area between the two of 50, above 10/12 and inside of 14) formed in a body (all portions) of the board (figs. 4A-4B; pars. 0017 and 0082), the resin first layer including an ultraviolet curable resin (pars. 0085, 0100 and 0108-0109); a placement step of placing the component in the cavity onto the ultraviolet curable resin ejected in the ejection step (figs. 4A-4B; pars. 0109-0110); and a fixation step of fixing the component placed in the placement step by irradiating the ultraviolet curable resin ejected in the ejection step with ultraviolet rays (par. 0100: “radiation such as ultraviolet light may be used.  This applies equally to the following embodiments”) (pars. 0085, with an ejecting device.
Ito teaches that it is well known to perform a related method, including an ejection step (fig. 4A) of ejecting with an ejection device (22 and 27) a first resin layer (25) into a cavity (21) of a board (23) (figs. 3D-4A; pars. 0067-0070).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have modified the current invention of Hashimoto to incorporate the use of the known ejecting device of Ito to perform the ejecting of Hashimoto.  It is considered naturally expected that the method of Hashimoto, which explicitly recites that the resin is “provided as a liquid” would have used an ejecting device.  Otherwise, it would not have been possible to provide the liquid on the substrate in the known predictable and controlled manner indicated in Hashimoto.  As such, Ito is simply used to demonstrate that PHOSITA would have used an ejecting device to eject resin into the cavity of the board.  The ejecting device of Ito was commonly used and well-known, and provided the known advantages of controlled flow, and potting and adhesive placement accuracy, as well as decreased manufacturing time due to the capability of bulk manufacture and decreased resin waste.  Moreover, there is no indication that the purported ejecting device is a new or modified machine as compared to the prior art, or that any unexpected results came from the use of the ejecting device of Ito in its originally intended manner.
Regarding claim 2, the modified Hashimoto teaches the method of claim 1 as detailed above, and Hashimoto further discloses: a body formation step in which the body (at least 50) is formed by layering and curing resin (solder resist) on the board around the cavity (figs. 4A-4B; pars. 0106 and 0112).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Ito, further in view of Uehara et al. (US 2006/0068525 A1).
Regarding claim 4, modified Hashimoto teaches all of the elements of the current invention as detailed above with respect to claim 1.  Hashimoto further discloses a resin layer lamination step of laminating the first resin layer at a location (outside of 20, but inside of 50) in the cavity other than where the component is fixed until the first resin layer has a height that is same as a height of an upper face of the body (figs. 4A-4B; pars. 0107-0112).  Hashimoto in view of Ito, however, does not appear to teach a resin layer formation step of forming a second resin layer over an upper face of the first resin layer laminated in the resin layer lamination step and at least a portion of the upper face of the body; and a wiring formation step of forming a wiring by ejecting a metal-containing liquid containing metal particles onto an upper face of the resin layer formed in the resin layer formation step and by baking the metal-containing liquid.
Uehara teaches that it is well known to perform a related method (Title; Abstract; pars. 0049-0050), including a resin layer formation step (fig. 5C) of forming a second resin layer (115) over an upper face (top, as viewed) of a first resin layer (111) laminated in the resin layer lamination step (figs. 4A-4C) and at least a portion of the upper face of the body (figs. 5A-5C; pars. 0051-0053 and 0082-0086); and a wiring formation step of forming a wiring (113, 117) by ejecting a metal-containing liquid containing metal particles onto an upper face of the resin layer formed in the resin layer formation step and by baking the metal-containing liquid (figs. 4D-5C; pars. 0059-0061 and 0073-0075).
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Hashimoto to incorporate the additional resin layers and the ejecting of the wiring layer upon the top of the additional resin layers of Uehara.  .  
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto in view of Ito, further in view of Otsuki et al. (US 5,846,853).
Regarding claim 5, modified Hashimoto teaches all of the elements of the current invention as detailed above with respect to claim 1.  Hashimoto in view of Ito, however, does not appear to teach an ultraviolet ray irradiation step of, before placing the component in the placement step, irradiating the ultraviolet curable resin ejected in the ejection step with ultraviolet rays and thereby increasing viscosity of the ultraviolet curable resin, wherein the placement step includes placing the component onto the ultraviolet curable resin whose viscosity has been increased by irradiating the ultraviolet curable resin with the ultraviolet rays in the ultraviolet ray irradiation step.
Otsuki teaches that it is well known to perform a related method, including: an ejection step (fig. 1(d): painting step: “using a spin-coat method or a printing method”) of ejecting an ultraviolet curable resin (6) onto a substrate (figs. 1(a)-1(e); col. 3, lines 21-50); a placement step (fig. 1(e)) of placing the component onto the ultraviolet curable resin ejected in the ejection step (col. 3, lines 50-57); and a fixation step (fig. 1(e): at 9) of fixing the component placed in the 
At the time the application was filed, it would have been obvious to one of ordinary skill in the art to have further modified the invention of Hashimoto to incorporate the intermediate UV curing step of Otsuki.  The use of multi-stage curing to predictably ensure adequate bonding, and decrease manufacturing defects is well-known in the art, as demonstrated in Otsuki.  Moreover, there is no indication that any surprising results came from the known use of curing the resin to a desired viscosity, or that any special steps were devised to perform that step.  PHOSITA would have realized that the resin would be more easily worked, and can be more readily maintained at a deposition location if the viscosity were predictably increased.  As such the readily apparent advantage to this known step would be decreased manufacturing costs associated with the understood benefits, detailed above.
Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the arguments do not apply to the references as they are currently being used in the instant rejection.  The arguments are directed to the applicability of Otsuki as a 102 rejecting 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY T CARLEY/Examiner, Art Unit 3729                                                                                                                                                                                                        
/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729